Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12 and 15 - 22 are presented for examination.
Claims 12 and 15 - 22 are rejected.
Response to Arguments
1.	Applicant's arguments with regards to claims 12 and 15-22, filed 12/11/2020, have been fully considered.
Applicant has amended the specification to overcome the previous objection to the specification. Accordingly the previous objection to the specification has been withdrawn.
Applicant has also made amendments to the claims to overcome the previous rejections made under 35 U.S.C. 112(b). Accordingly these previous rejections have been withdrawn.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 10 and 11 of the applicant’s response, applicant argues that the reference Bae (US Patent Publication No. 20180194365) does not teach the limitations of “an interface for the driver of the commercial vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface, and wherein the commercial vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function” in claims 12, 19, 21 and 22, and on page 12 of the applicant’s response, applicant argues that “none of the applied references-including the primary reference, whether taken alone or combined, disclose or suggest, the features”.

Lu teaches a steering control system with an interface for the driver of the vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface (Lu Paragraph 0077, “Brake-steer may be initiated in response to the switches 70”, This means that the switches can be used to switch between the first and second steering modes). Bae teaches that the vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function (Bae Paragraph 0122, “The TJA module 222 performs control to perform autonomous driving upon encountering a traffic jam”) that is capable of steer-by-brake function (Bae Paragraph 0092, “The brake drive unit 153 may adjust the direction of travel of the vehicle 100 leftward or rightward by differentiating the operation of respective brakes located at left and right wheels”). In combination with Teraoka, these references teach the limitation “an interface for the driver of the commercial vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface, and wherein the commercial vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function”. Please see detailed rejection below.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 12 and 15, 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. (US Patent Publication No. 20170313309) in view of Lu (US Patent Publication No. 20060076828) and further in view of Bae (US Patent Publication No. 20180194365).


select a first steering mode or a second steering mode (Paragraphs 0005, 0008 and 0097, “A selection unit configured to select an operational mode of the lane keeping control from a plurality of operational modes”, “The plurality of operational modes include a first operational mode in which the steering unit is operated such that the direction of the vehicle faces the center of the lane, and in which the brake unit is not operated”, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “An operational mode is selected from the first operational mode and the third operational mode/ (as the second steering mode”),
wherein the vehicle includes a braking system and a steering system (Paragraphs 0005, 46 and 47, “A steering unit configured to apply a steering force to a steering wheel of the vehicle by being controlled by the control unit; and a brake unit configured to apply a brake force to wheels of the vehicle by being controlled by the control unit”, “The steering unit 41 is controlled by a control unit 16 (to be described later) of the ECU 3 such that the steering unit 41 applies a steering force (steering torque) to a steering wheel of the vehicle 2”, “The brake unit 42 is controlled by the control unit 16 (to be described later) of the ECU 3 such that the brake unit 42 applies a brake force to the wheels of the vehicle 2”),
the braking system being configured to brake dissymmetrical side wheels of the vehicle so as to provide a steer-by-brake (SBB) function (Paragraph 0096, “The brake unit 42B is capable of independently applying a brake force to the right and left wheels of the vehicle”),
the steering system being configured to steer the vehicle in response to a steering signal, and wherein the first steering mode relates to a steering of the vehicle by turning vehicle wheels (Paragraph 0012, “The selection unit of the lane keeping control apparatus selects the first operational mode… the steering of the vehicle is controlled by a steering force applied to the steering wheel in a state where a brake force is not applied to the wheels”) and
the second steering mode relates to a steering of the vehicle by generating a braking signal for at least one vehicle wheel resulting in a yaw moment applied to the vehicle (Paragraphs 0008 and 0096, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “The brake unit 42B generates a yaw moment via a difference in brake force between the right and left wheels in a direction M which departure of the vehicle is avoided”, Paragraph 0096 describes the third operational mode/second steering mode, where either the first operational mode or the third operational mode is selected and the examiner is interpreting the third operational mode as the second steering mode); and
generating a first steering signal indicating a steering demand if the first steering mode is selected and a second steering signal indicating a steering demand if the second steering mode is selected (Paragraphs 0056, 0099, 0100, 0046 and 0047, “The control unit 16 executes lane keeping control in an operational mode selected by the selection unit 14”, ” the selection unit 14F selects the first operational mode in a selection step (S182), when steering the vehicle based on steering signal, and “the selection unit 14F selects the third operational mode in a selection step (S184)”, when steering the vehicle based on second signal which is based on the brake force applied to the wheels “the steering of the vehicle 2 is controlled by a brake force applied to the wheels such that the vehicle 2 is turned”)
wherein the first steering signal is provided to the steering system and the second steering signal is provided to the braking system to brake the vehicle dissymmetrical, so as to steer the vehicle as a result of the yaw moment (Paragraphs 0005, 0008, 0046, 0047 and 0096, “A steering unit configured to apply a steering force to a steering wheel of the vehicle by being controlled by the control unit; and a brake unit configured to apply a brake force to wheels of the vehicle by being controlled by the control unit”, “The steering unit 41 is controlled by a control unit 16 (to be described later) of the ECU 3 such that the steering unit 41 applies a steering force (steering torque) to a steering wheel of the vehicle 2”, “The brake unit 42 is controlled by the control unit 16 (to be described later) of the ECU 3 such that the brake unit 42 applies a brake force to the wheels of the vehicle 2”, “A first operational mode in which the steering unit is operated such that the direction of the vehicle faces the center of the lane, and in which the brake unit is not operated”, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “The brake unit 42B generates a yaw moment via a difference in brake force between the right and left wheels in a direction M which departure of the vehicle is avoided”).
Teraoka does not teach an interface for the driver of the commercial vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface.
Lu teaches a steering control system with an interface for the driver of the vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface (Lu Paragraph 0077, “Brake-steer may be initiated in response to the switches 70”, This means that the switches can be used to switch between the first and second steering modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teraoka to incorporate the teachings of Lu of a hand wheel switches. Doing so would give the driver greater control over the operation of the vehicle and allow them to choose when to activate the steer-by-brake function.
Teraoka in combination with Lu does not teach that the commercial vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function.
The TJA module 222 performs control to perform autonomous driving upon encountering a traffic jam”) that is capable of steer-by-brake function (Bae Paragraph 0092, “The brake drive unit 153 may adjust the direction of travel of the vehicle 100 leftward or rightward by differentiating the operation of respective brakes located at left and right wheels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teraoka-Lu to incorporate the teachings of Bae of the TJA unit. Traffic jams are common situation encountered while driving vehicles and so it would be advantageous for a steering control assist system to have a dedicated mode for steering assistance during this situation that would allow the vehicle to be optimally steered in heavy traffic and provide convenience to the driver (Bae Paragraph 0197, “Specifically, the controller 170 may turn the TJA 222 on. Therefore, it is possible to provide convenience to the driver even upon encountering a traffic jam due to traffic signals”).

7.	Regarding claim 15, Teraoka teaches a steering control system wherein the vehicle includes at least one sensor to detect a misalignment of the vehicle with a traffic lane, and wherein a signal is received indicating the misalignment (Paragraph 0049, “The recognition unit 11 recognizes the lateral position of the vehicle 2 in a lane based on images. The recognition unit 11 uses images acquired by the external sensor 31. The lateral position is the coordinate position of the vehicle 2 in the width of the lane with respect to the center of the lane”) and
a second steering signal is generated, based on the signal, to correct the misalignment to further follow the lane (Paragraphs 0058 and 0099, “As illustrated in FIG. 3, in an external situation acquisition step (S100), the recognition unit 11 of the lane keeping control apparatus 1 recognizes the positions of the lane boundary lines 101 and 103 of the lane 104 in which the vehicle 2 travels, which are positioned on the front side of the vehicle. Subsequently, in a lateral position recognition step (S102), the recognition unit 11 recognizes the lateral position of the vehicle 2 in the lane 104 in which the vehicle 2 travels. Subsequently, in an approaching speed acquisition step (S104), the acquisition unit 12 of the lane keeping control apparatus 1 acquires the speed of the vehicle 2 approaching a lane boundary line”, “The selection unit 14F acquires the fourth approaching speed threshold value stored in the storage unit 15F, and performs the determination step”, “If the approaching speed is not less than the fourth approaching speed threshold value X.sub.P4, the selection unit 14F selects the third operational mode in a selection step”, Fig. 3 and 11A, See reproduced below).

    PNG
    media_image1.png
    549
    398
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    505
    media_image2.png
    Greyscale


8.	Regarding claim 17, Teraoka teaches a steering control system wherein the vehicle includes at least one sensor for detecting a vehicle ahead, and wherein a second steering signal is generated to follow the vehicle ahead (Paragraph 0021 & 0044, “The external sensor 31 is a detection device that detects a peripheral situation of the vehicle 2. The external sensor 31 includes a camera (sensor). The camera acquires images in an advancing direction of the vehicle 2. That is, the camera captures images of a situation external to the vehicle 2. For example, the camera is provided on a back side of a front windshield of the vehicle 2. The camera transmits imaging information regarding a situation external, which is a result of detection, to the vehicle 2 to the ECU 3. The imaging information of the camera may contain road environments such as lane boundary lines and information regarding objects. The objects are stationary objects on roads such as walls and fallen objects, or moving objects such as pedestrians and other vehicles”, The ECU receives data acquired from the sensors relating to the surrounding objects and vehicles and uses it for the steering control operations).

9.	Regarding claim 18, Teraoka teaches steering control system wherein the vehicle includes at least one braking sensor for detecting a braking request or a deceleration of the vehicle, and wherein in The internal sensor 32 is a detection device that detects a travel state of the vehicle 2”, “The internal sensor 32 may further include an acceleration sensor or a yaw rate sensor in addition to the vehicle speed sensor”, “The brake unit 42 is operated such that the speed of the vehicle 2 is reduced”, “The brake unit 42B is capable of independently applying a brake force to the right and left wheels of the vehicle 2 in addition to having the function of the brake unit 42”,That is deceleration of the vehicle, The sensor monitors the different internal aspects of the vehicle and the data acquired is sent to the  ECU which uses the data during the steering control operations).

10.	Regarding claim 19, Teraoka teaches a vehicle comprising a steering control system configured to perform the following:
selecting a first steering mode or a second steering mode (Paragraphs 0005, 0008 and 0097, “A selection unit configured to select an operational mode of the lane keeping control from a plurality of operational modes”, “The plurality of operational modes include a first operational mode in which the steering unit is operated such that the direction of the vehicle faces the center of the lane, and in which the brake unit is not operated”, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “An operational mode is selected from the first operational mode and the third operational mode/ (as the second steering mode)”),
wherein the vehicle includes a braking system and a steering system (Paragraphs 0005, 46 and 47, “A steering unit configured to apply a steering force to a steering wheel of the vehicle by being controlled by the control unit; and a brake unit configured to apply a brake force to wheels of the vehicle by being controlled by the control unit”, “The steering unit 41 is controlled by a control unit 16 (to be described later) of the ECU 3 such that the steering unit 41 applies a steering force (steering torque) to a steering wheel of the vehicle 2”, “The brake unit 42 is controlled by the control unit 16 (to be described later) of the ECU 3 such that the brake unit 42 applies a brake force to the wheels of the vehicle 2”),
the braking system being configured to brake dissymetrically side wheels of the vehicle so as to provide a steer-by-brake (SBB) function (Paragraph 0096, “The brake unit 42B is capable of independently applying a brake force to the right and left wheels of the vehicle”),
the steering system being configured to steer the vehicle in response to a steering signal, and wherein the first steering mode relates to a steering of the vehicle by turning vehicle wheels (Paragraph 0012, “The selection unit of the lane keeping control apparatus selects the first operational mode… the steering of the vehicle is controlled by a steering force applied to the steering wheel in a state where a brake force is not applied to the wheels”) and
the second steering mode relates to a steering of the vehicle by generating a braking signal for at least one vehicle wheel resulting in a yaw moment applied to the vehicle (Paragraphs 0008 and 0096, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “The brake unit 42B generates a yaw moment via a difference in brake force between the right and left wheels in a direction M which departure of the vehicle is avoided”, Paragraph 0096 describes the third operational mode/second steering mode, where either the first operational mode or the third operational mode is selected and the examiner is interpreting the third operational mode as the second steering mode); and
generating a first steering signal indicating a steering demand if the first steering mode is selected and a second steering signal indicating a steering demand if the second steering mode is selected (Paragraphs 0056, 0099, 0100, 0046 and 0047, “The control unit 16 executes lane keeping control in an operational mode selected by the selection unit 14”, ” the selection unit 14F selects the first operational mode in a selection step (S182), when steering the vehicle based on steering signal, and “the selection unit 14F selects the third operational mode in a selection step (S184)”, when the steering of the vehicle 2 is controlled by a brake force applied to the wheels such that the vehicle 2 is turned”),
wherein the first steering signal is provided to the steering system and the second steering signal is provided to the braking system to brake the vehicle dissymetrically and thereby steer the vehicle as a result of the yaw moment (Paragraphs 0005, 0008, 0046, 0047 and 0096, “A steering unit configured to apply a steering force to a steering wheel of the vehicle by being controlled by the control unit; and a brake unit configured to apply a brake force to wheels of the vehicle by being controlled by the control unit”, “The steering unit 41 is controlled by a control unit 16 (to be described later) of the ECU 3 such that the steering unit 41 applies a steering force (steering torque) to a steering wheel of the vehicle 2”, “The brake unit 42 is controlled by the control unit 16 (to be described later) of the ECU 3 such that the brake unit 42 applies a brake force to the wheels of the vehicle 2”, “A first operational mode in which the steering unit is operated such that the direction of the vehicle faces the center of the lane, and in which the brake unit is not operated”, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “The brake unit 42B generates a yaw moment via a difference in brake force between the right and left wheels in a direction M which departure of the vehicle is avoided”).
Teraoka does not teach an interface for the driver of the commercial vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface.
Lu teaches a steering control system an interface for the driver of the vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface (Lu Paragraph 0077, “Brake-steer may be initiated in response to the switches 70”, This means that the switches can be used to switch between the first and second steering modes).

Teraoka in combination with Lu does not teach that the commercial vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function.
Bae teaches that the vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function (Bae Paragraph 0122, “The TJA module 222 performs control to perform autonomous driving upon encountering a traffic jam”) that is capable of steer-by-brake function (Bae Paragraph 0092, “The brake drive unit 153 may adjust the direction of travel of the vehicle 100 leftward or rightward by differentiating the operation of respective brakes located at left and right wheels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teraoka-Lu to incorporate the teachings of Bae of the TJA unit. Traffic jams are common situation encountered while driving vehicles and so it would be advantageous for a steering control assist system to have a dedicated mode for steering assistance during this situation that would allow the vehicle to be optimally steered in heavy traffic.

11.	Regarding claim 21,  Teraoka teaches a method of controlling a steering for a vehicle, the method comprising selecting a first steering mode or a second steering mode (Paragraphs 0005, 0008 and 0097, “A selection unit configured to select an operational mode of the lane keeping control from a plurality of operational modes”, “The plurality of operational modes include a first operational mode in which the steering unit is operated such that the direction of the vehicle faces the center of the lane, and in which the brake unit is not operated”, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “An operational mode is selected from the first operational mode and the third operational mode/ (as the second steering mode)”),
wherein the vehicle includes a braking system and a steering system (Paragraphs 0005, 46 and 47, “A steering unit configured to apply a steering force to a steering wheel of the vehicle by being controlled by the control unit; and a brake unit configured to apply a brake force to wheels of the vehicle by being controlled by the control unit”, “The steering unit 41 is controlled by a control unit 16 (to be described later) of the ECU 3 such that the steering unit 41 applies a steering force (steering torque) to a steering wheel of the vehicle 2”, “The brake unit 42 is controlled by the control unit 16 (to be described later) of the ECU 3 such that the brake unit 42 applies a brake force to the wheels of the vehicle 2”),
the braking system being configured to brake dissymetrically side wheels of the vehicle so as to provide a steer-by-brake (SBB) function (Paragraph 0096, “The brake unit 42B is capable of independently applying a brake force to the right and left wheels of the vehicle”),
the steering system being configured to steer the vehicle in response to a steering signal, wherein the first steering mode indicates a steering of the vehicle by turning vehicle wheels (Paragraph 0012, “The selection unit of the lane keeping control apparatus selects the first operational mode… the steering of the vehicle is controlled by a steering force applied to the steering wheel in a state where a brake force is not applied to the wheels”)
and the second steering mode indicates a steering of the vehicle by generating a braking signal for at least one vehicle wheel resulting in a yaw moment applied to the vehicle (Paragraphs 0008 and 0096, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “The brake unit 42B generates a yaw moment via a difference in brake force between the right and left wheels in a direction M which departure of the vehicle is avoided”, Paragraph 0096 describes the third operational mode/second steering mode, where either the first operational mode or the third operational mode is selected and the examiner is interpreting the third operational mode as the second steering mode); and
generating a first steering signal indicating a steering demand in the first steering mode and a second steering signal indicating a steering demand in the second steering mode (Paragraphs 0056, 0099, 0100, 0046 and 0047, “The control unit 16 executes lane keeping control in an operational mode selected by the selection unit 14”, ” the selection unit 14F selects the first operational mode in a selection step (S182), when steering the vehicle based on steering signal, and “the selection unit 14F selects the third operational mode in a selection step (S184)”, when steering the vehicle based on second signal which is based on the brake force applied to the wheels “the steering of the vehicle 2 is controlled by a brake force applied to the wheels such that the vehicle 2 is turned”),
and providing the first steering signal to the steering system and the second steering signal to the braking system to brake the vehicle dissymetrically, so as to steer the vehicle as a result of the yaw moment (Paragraphs 0005, 0008, 0046, 0047 and 0096, “A steering unit configured to apply a steering force to a steering wheel of the vehicle by being controlled by the control unit; and a brake unit configured to apply a brake force to wheels of the vehicle by being controlled by the control unit”, “The steering unit 41 is controlled by a control unit 16 (to be described later) of the ECU 3 such that the steering unit 41 applies a steering force (steering torque) to a steering wheel of the vehicle 2”, “The brake unit 42 is controlled by the control unit 16 (to be described later) of the ECU 3 such that the brake unit 42 applies a brake force to the wheels of the vehicle 2”, “A first operational mode in which the steering unit is operated such that the direction of the vehicle faces the center of the lane, and in which the brake unit is not operated”, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “The brake unit 42B generates a yaw moment via a difference in brake force between the right and left wheels in a direction M which departure of the vehicle is avoided”).
Teraoka does not teach an interface for the driver of the commercial vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface.
Lu teaches a steering control system an interface for the driver of the vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface (Lu Paragraph 0077, “Brake-steer may be initiated in response to the switches 70”, This means that the switches can be used to switch between the first and second steering modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teraoka to incorporate the teachings of Lu of a hand wheel switches. Doing so would give the driver greater control over the operation of the vehicle and allow them to choose when to activate the steer-by-brake function in case they decide not to use it in a certain situation which would not be possible if the system only allows for the automatic switching of the operation modes.
Teraoka in combination with Lu does not teach that the commercial vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function.
Bae teaches that the vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function (Bae Paragraph 0122, “The TJA module 222 performs control to perform autonomous driving upon encountering a traffic jam”) that is capable of steer-by-brake function (Bae Paragraph 0092, “The brake drive unit 153 may adjust the direction of travel of the vehicle 100 leftward or rightward by differentiating the operation of respective brakes located at left and right wheels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teraoka-Lu to incorporate the teachings of Bae of the TJA unit. Traffic jams are common situation encountered while driving vehicles and so it would be advantageous for a steering control assist system to have a dedicated mode for steering assistance during this situation that would allow the vehicle to be optimally steered in heavy traffic.

12.	Regarding claim 22, Teraoka teaches a non-transitory computer readable medium having a computer program, which is executable by a processor, comprising a program code arrangement having a program code for controlling a steering for the vehicle, by performing the above stated functions (see at least (Paragraph 0043, 0044, 0045, 0046- 0048 and  Figs. 3, 4, 6)
selecting a first steering mode or a second steering mode (Paragraphs 0005, 0008 and 0097, “A selection unit configured to select an operational mode of the lane keeping control from a plurality of operational modes”, “The plurality of operational modes include a first operational mode in which the steering unit is operated such that the direction of the vehicle faces the center of the lane, and in which the brake unit is not operated”, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “An operational mode is selected from the first operational mode and the third operational mode/ (as the second steering mode)”),
wherein the vehicle includes a braking system and a steering system (Paragraphs 0005, 46 and 47, “A steering unit configured to apply a steering force to a steering wheel of the vehicle by being controlled by the control unit; and a brake unit configured to apply a brake force to wheels of the vehicle by being controlled by the control unit”, “The steering unit 41 is controlled by a control unit 16 (to be described later) of the ECU 3 such that the steering unit 41 applies a steering force (steering torque) to a steering wheel of the vehicle 2”, “The brake unit 42 is controlled by the control unit 16 (to be described later) of the ECU 3 such that the brake unit 42 applies a brake force to the wheels of the vehicle 2”),
the braking system being configured to brake dissymetrically side wheels of the vehicle so as to provide a steer-by- brake (SBB) function (Teraoka Paragraph 0096, “The brake unit 42B is capable of independently applying a brake force to the right and left wheels of the vehicle”),
the steering system being configured to steer the vehicle in response to a steering signal, wherein the first steering mode indicates a steering of the vehicle by turning vehicle wheels (Paragraph 0012, “The selection unit of the lane keeping control apparatus selects the first operational mode… the steering of the vehicle is controlled by a steering force applied to the steering wheel in a state where a brake force is not applied to the wheels”)
and the second steering mode indicates a steering of the vehicle by generating a braking signal for at least one vehicle wheel resulting in a yaw moment applied to the vehicle (Teraoka Paragraphs 0008 and 0096, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “The brake unit 42B generates a yaw moment via a difference in brake force between the right and left wheels in a direction M which departure of the vehicle is avoided”, Paragraph 0096 describes the third operational mode/second steering mode, where either the first operational mode or the third operational mode is selected and the examiner is interpreting the third operational mode as the second steering mode); and
and generating a first steering signal indicating a steering demand in the first steering mode and a second steering signal indicating a steering demand in the second steering mode (Teraoka Paragraphs 0056, 0099, 0100, 0046 and 0047, “The control unit 16 executes lane keeping control in an operational mode selected by the selection unit 14”, ” the selection unit 14F selects the first operational mode in a selection step (S182), when steering the vehicle based on steering signal, and “the selection unit 14F selects the third operational mode in a selection step (S184)”, when steering the vehicle based on second signal which is based on the brake force applied to the wheels “the steering of the vehicle 2 is controlled by a brake force applied to the wheels such that the vehicle 2 is turned”), and
providing the first steering signal to the steering system and the second steering signal to the braking system to brake the vehicle dissymetrically, so as to steer the vehicle as a result of the yaw moment (Paragraphs 0005, 0008, 0046, 0047 and 0096, “A steering unit configured to apply a steering force to a steering wheel of the vehicle by being controlled by the control unit; and a brake unit configured to apply a brake force to wheels of the vehicle by being controlled by the control unit”, “The steering unit 41 is controlled by a control unit 16 (to be described later) of the ECU 3 such that the steering unit 41 applies a steering force (steering torque) to a steering wheel of the vehicle 2”, “The brake unit 42 is controlled by the control unit 16 (to be described later) of the ECU 3 such that the brake unit 42 applies a brake force to the wheels of the vehicle 2”, “A first operational mode in which the steering unit is operated such that the direction of the vehicle faces the center of the lane, and in which the brake unit is not operated”, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “The brake unit 42B generates a yaw moment via a difference in brake force between the right and left wheels in a direction M which departure of the vehicle is avoided”).
Teraoka does not teach an interface for the driver of the commercial vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface.
Lu teaches a steering control system an interface for the driver of the vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface (Lu Paragraph 0077, “Brake-steer may be initiated in response to the switches 70”, This means that the switches can be used to switch between the first and second steering modes).

Teraoka in combination with Lu does not teach that the commercial vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function.
Bae teaches that the vehicle is operable in a traffic jam assistant mode using the SBB function, and wherein a second steering mode is activatable in the traffic jam assistant mode using the SBB function (Bae Paragraph 0122, “The TJA module 222 performs control to perform autonomous driving upon encountering a traffic jam”) that is capable of steer-by-brake function (Bae Paragraph 0092, “The brake drive unit 153 may adjust the direction of travel of the vehicle 100 leftward or rightward by differentiating the operation of respective brakes located at left and right wheels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teraoka-Lu to incorporate the teachings of Bae of the TJA unit. Traffic jams are common situation encountered while driving vehicles and so it would be advantageous for a steering control assist system to have a dedicated mode for steering assistance during this situation that would allow the vehicle to be optimally steered in heavy traffic.

    PNG
    media_image3.png
    478
    773
    media_image3.png
    Greyscale


13.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka in view of Lu and further in view of Bae and Jonasson (US Patent Publication No. 20160325721).
14.	Regarding claim 16, Teraoka in combination with Lu and Bae further teaches a steering control system that is able to utilize dissymmetric braking to steer a vehicle (Teraoka Paragraphs 0008 and 0096, “The third operational mode, in which the direction of the vehicle is controlled by a brake force”, “The brake unit 42B generates a yaw moment via a difference in brake force between the right and left wheels in a direction M which departure of the vehicle is avoided”).
Teraoka in combination with Lu and Bae does not teach the steering system performing autonomous lane changes using the steering system.
However, Jonasson teaches a steering control system wherein a second steering signal is generated  for performing a lane change autonomously (Jonasson Paragraphs 0030 and 0069, “The secondary steering system unit being arranged to steer the host vehicle along the upcoming path by activation of differential braking of at least one wheel brake… the method comprises: steering, by the secondary steering system, the differential braking in dependence of a yaw torque acting on the host vehicle as a result of the differential braking and simultaneously, steering, by the secondary steering system, the differential braking in dependence of a steering angle resulting from a generated alignment torque on a braked steerable wheel caused by the associated wheel suspension scrub radius”, “The secondary steering system unit is arranged to steer the host vehicle 50 along the upcoming path P by activation of differential braking of at least one wheel brake”, Fig. 4, see reproduced below, it is clear that system is capable of changing lanes as the path P is crossing the boundary of one lane into the next one along the roadside, changing lane 51 to  lane 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teraoka-Lu-Bae to incorporate the teachings of Jonasson of autonomously change the lane 51 to 52. Doing so would allow the steering system to be driven in a more optimal manner as it would not only allow the vehicle to perform lane keeping functions but also allow it to switch to a better lane when the opportunity arises, to follow the flow of traffic in a more natural manner and enhance the safety.

    PNG
    media_image4.png
    568
    480
    media_image4.png
    Greyscale

A steering unit configured to apply a steering force to a steering wheel of the vehicle by being controlled by the control unit”).
Teraoka in combination with Lu and Bae does not teach that the vehicle has a positive scrub radius.
However, Jonasson teaches a vehicle with a steering system having a positive scrub radius to amplify steering operation by dissymmetrical braking (Jonasson Paragraph 0016, “The scrub radius is positive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teraoka-Lu-Bae to incorporate the teachings of Jonasson. Doing so would allow the vehicle to have a larger lateral displacement while steering with dissymmetric braking giving it a larger range of motion (Jonasson Paragraph 0016, “With a positive scrub radius a relatively large lateral displacement of the host vehicle can be achieved during the differential braking”).

Conclusion
16.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.W./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662